                  Case 1:19-cv-01600-DAD-EPG Document 24 Filed 01/04/21 Page 1 of 4


              1 HANSON BRIDGETT LLP
                MICHAEL F. DONNER (SBN 155944)
              2 mdonner@hansonbridgett.com
                SAMANTHA D. WOLFF (SBN 240280)
              3 swolff@hansonbridgett.com
                DAVID J. PARTIDA (SBN 304996)
              4 dpartida@hansonbridgett.com
                425 Market Street, 26th Floor
              5 San Francisco, California 94105
                Telephone: (415) 777-3200
              6 Facsimile: (415) 541-9366

              7 Attorneys for Plaintiffs

              8 ANN K. JOHNSTON (SBN 145022)
                ajohnston@jo-sm.com
              9 TED A. SMITH (SBN 159986)
                tsmith@jo-sm.com
             10 JOHNSTON | SMITH, ALC
                1050 Northgate Drive, Suite 510
             11 San Rafael, CA 94903
                Tel: (415) 891-3321 | Fax: (415) 891-3322
             12
                Attorneys for Defendant
             13
                                            UNITED STATES DISTRICT COURT
             14
                               EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
             15

             16
                  FRONTIER MANAGEMENT LLC, et al.,                  Case No. 1:19-cv-01600-DAD-EPG
             17
                                                                    STIPULATION AND ORDER TO
             18                 Plaintiffs,                         EXTEND DISCOVERY CUT-OFF

             19          v.                                         Judge: Hon. Erica P. Grosjean
                                                                    Crtrm.: 10
             20 NAVIGATORS SPECIALTY INSURANCE
                COMPANY,
             21
                         Defendants.
             22

             23          TO THE COURT:
             24          This is a request to extend the non-expert and expert discovery deadlines by 90 days to
             25 accommodate an ongoing settlement effort. The non-expert discovery deadline expires on January

             26 29, 2021, expert disclosures are due March 19, 2021, rebuttal expert disclosures are due April 19,
             27 2021, and the expert discovery cutoff is May 19, 2021. On December 8, 2020, the Parties

             28 submitted a joint status report informing the Court that the parties had exchanged a draft


17155419.1                      STIPULATION AND PROPOSED ORDER TO EXTEND DISCOVERY CUT-OFF
                  Case 1:19-cv-01600-DAD-EPG Document 24 Filed 01/04/21 Page 2 of 4


              1 settlement agreement, and the parties jointly recommended that the December 15, 2020 Mid-

              2 Discovery Status Conference that was scheduled for this matter be continued for 60 days to enable

              3 Defendant to respond to Plaintiffs’ proposed modifications to the draft settlement agreement. On

              4 December 9, 2020, the Court continued the Mid-Discovery Status Conference from December 15,

              5 2020 until February 24, 2021. So that the parties my complete this process while relieving the

              6 pressure and expense of the current discovery deadline, the Parties seek the 90 day continuance of

              7 the currently calendared discovery deadlines.

              8          Wherefore, the parties request that the court extend the aforementioned non-expert

              9 discovery deadline to April 29, 2021, expert disclosures to June 17, 2021, rebuttal expert

             10 disclosures to July 19, 2021, 2021, and the expert discovery cutoff to August 17, 2021.

             11 ///

             12 ///

             13 ///

             14 ///

             15 ///

             16 ///

             17 ///

             18 ///

             19 ///

             20 ///

             21 ///

             22 ///

             23 ///

             24 ///

             25 ///

             26 ///
             27 ///

             28 ///

                                                                  -2-
17155419.1                           STIPULATION AND ORDER TO EXTEND DISCOVERY CUT-OFF
                  Case 1:19-cv-01600-DAD-EPG Document 24 Filed 01/04/21 Page 3 of 4


              1        So Stipulated.

              2 DATED: December 24, 2020                  HANSON BRIDGETT LLP

              3                                       By: /s/ Samantha D. Wolff
              4                                          Michael F. Donner
                                                         Samantha D. Wolff
              5                                          David J. Partida
                                                         Attorneys for Plaintiffs
              6                                          FRONTIER MANAGEMENT LLC; THE
                                                         RODERICK FAMILY, LLC; GREGORY A.
              7
                                                         RODERICK; CLOVIS SHAW ASSOCIATES,
              8                                          LLC; CLOVIS ASSISTED LIVING FACILITIES
                                                         ONE; SHAW MEMORY PARTNERS, LLC; and
              9                                          CCV SENIOR LIVING PROPERTIES, LP
             10

             11 DATED: December _24, 2020                 JOHNSTON | SMITH
             12                                     By:   /s/ Ted A. Smith
             13                                           Ann K. Johnston
                                                          Ted A. Smith
             14                                           Attorneys for Navigators Specialty Insurance
                                                          Company
             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26
             27

             28

                                                          -3-
17155419.1                         STIPULATION AND ORDER TO EXTEND DISCOVERY CUT-OFF
                  Case 1:19-cv-01600-DAD-EPG Document 24 Filed 01/04/21 Page 4 of 4


              1                                                 ORDER

              2           Pursuant to the Stipulation of the parties (ECF No. 23), the Scheduling Order (ECF No. 18)

              3 is modified as follows:

              4   Event                               Deadline/Date
              5
                  Nonexpert Discovery Cutoff          April 29, 2021
              6

              7   Expert Disclosure                   June 17, 2021

              8   Rebuttal Expert Disclosure          July 19, 2021
              9
                  Expert Discovery Cutoff             August 17, 2021
             10
                  Dispositive Motion Deadline         July 20, 2021
             11

             12   Pretrial Conference                 January 24, 2022, 1:30 PM, Courtroom 5 (DAD)

             13   Trial                               Not Set
             14

             15           All other terms and conditions of the Scheduling Order (ECF No. 18) remain in full force

             16 and effect.

             17

             18 IT IS SO ORDERED.

             19
                    Dated:       January 4, 2021                           /s/
             20                                                       UNITED STATES MAGISTRATE JUDGE

             21

             22

             23

             24

             25

             26
             27

             28

                                                                   -4-
17155419.1                             STIPULATION AND ORDER TO EXTEND DISCOVERY CUT-OFF
